                               Case 1:19-cr-10081-IT Document 182-2 Filed 06/03/19 Page 1 of 5




                                                                                 U.S. Department of .Justice

                                                                                 Audrew E. Lelliug
                                                                                 United States Attorney
                                                                                 District ofJvlassachusells

                    .\fain Rec'eptron. (617) 748-3100                            Jolm Joseph Mook/ey United Sla/es Courlhousc
                                                                                 I Courthouse Way
                                                                                 Suite 9200
                                                                                 Boston, A!a.fsaclw.tcl/s 02210

                                                                                 May 15,2019


                    Jessica Hedges, Esq.
                    Hedges Tumposky I J ,P
                    50 Congress Street, #6 00
                    Boston, Massachusetts 021 09

                                Rc:         United States v. Ali K.hosroshahin
                                            Cooperation Agreement

                    Dear Ms. Hedges:

                            This letter sets forth the understanding between the United States Attorney for the District
                    of Massachusetts ("the U.S. Attorney") and your client, Ali Khosroshahin ("Defendant"),
                    concerning Defendant's cooperation with the U.S. Attorney in the above-referenced case. This
                    Cooperation Agreement supplements, but does not supersede, the Plea Agreement between the
                    parties datt:d May 15, 2019 ("Plt:u Agreement"). Defendant and the U.S. Attorney further
                    understand and agree that the original of this Cooperatior:t Agreemt:nt shall bt: maintained by the
                    U.S. Attorney, but may be later disclosed pursuant to the U.S. Attorney ' s discovery obligations,
                    or submit1ed to the District Court, with notice to Defendant. In addition, Defendant and the U.S.
                    Attorney understand <md agree that the U.S. /\t1orney will submit this Cooperation Agreement to
                    tbc U.S. Probation Offtce for its use in preparing the Presentence Report. Nothing in this
                    Cooperation Agreement affects the U.S. Attorney's obligation to provide the Court and the U.S.
                    Probation Office with accurate and complete information regarding this case.

                                The Cooperation Agreement is as follows:

                                1.          Tenns of Cooperation

                            Defendant agrees to cooperate fully with law enforcement agents and goven1ment
                    attorneys. Defendant must provide complete and truthful inforrri.ation to all law enforcement
                    personnel. lfDefendanl's testimony is requested, Defendant must tt:stify truthfully and completely
                    before any grand jury, and at any hearing and trial. Defendant must answer all questions posed by
                    any law enforcement agents and govemment attorneys and must not withhold any information.
                                                                                                                                                          rev. 01/17117




-   -   --   -. •    •     -            •     •         I                               •   -   -   -   - -   -   •   -   •   •   •   •   -   •   -   •          -   ,.... •   I
      Case 1:19-cr-10081-IT Document 182-2 Filed 06/03/19 Page 2 of 5




Defendant must not attempt to protect any person or entity through false information or omission,
or to implicate falsely any person or entity. Upon request, Defendant must furnish all documents,
objects and other evidence in Defendant's possession, custody or control that arc relevant to the
govemment's inquiries.

        Defendant understands that he has a right to have counsel present when communicating
with representatives of the government about the criminal conduct with which Defendant has been
charged. To facilitate Defendant's cooperation, Defendant hereby knowingly and voluntarily
waives tllis right with respect to all debriefings by law enforcement agents and government
attorneys and all appearances to testify. Defendant or Defendant's counsel may revoke this waiver
with a specific request at any time without otherwise affecting the terms or enforceability of this
Cooperation Agreement.

        To ensure that the Court has all relevant sentencing information, Defendant waives any
rights to prompt sentencing and will join in any requests by the U.S. Attorney that sentencing be
postponed until Defendant's cooperation is complete. Defendant understands tl1at the date of
Defendant' s sentencing is within the sole discretion of the Court and that this Cooperation
Agreement may require Defendant's cooperation to continue even after Defendant has been
sentenced. Defendant's failure to continue to cooperate pursuant to the terms of this Cooperation
Agreement after sentence is imposed shall constitute a breach of this Cooperation Agreement by
Defendant.

        2.      Substantial Assistance Motion

       Should Defendant provide substantial assistance in the investigation or prosecution of
another person who has committed a criminal offense, the U.S. Attomey agrees that, at or before
sentencing, the U.S. Attorney will file a motion under USSG § 5K1.1 to recommend that the Coutt
impose a sentence below the advisory Guidelines sentencing range.

          The determination Vihether Defendant has provided substantial assistance rests solely in
  the discretion of the U.S. Attorney and is not subject to appeal or review. The U.S. Attorney will
 make this detennination based on the huthfulness and value of Defendant's assistance, regardless
 of the outcome or result of any proceeding or trial. The U.S. Attomey reserves the right to decline
 to file a motion pursuant to USSG § 5Kl.l if Defendant violates any condition of pretrial release,
 violates any of the requirements of honesty and candor detailed in Paragraph 1 above, or engages
 in any crin1inal conduct after the date Defendant signs this Cooperation Agreement and/or the Plea
Agreement. Defendant may not withdraw his guilty plea if the U.S. Attorney determines that
Defendant has not rendered substantial assistance or otherwise declines to file a motion pursuant
to USSG § 5Kl.l for any of the reasons listed above, or if the Court refuses to grant the U.S.
Attomey's motion for a downward depattme.




                                                 2
        Case 1:19-cr-10081-IT Document 182-2 Filed 06/03/19 Page 3 of 5




              lf I tl!t ,i! nt pr:w i k~ suhstmllinl nssistance, subject to all of the provisions of Paragraphs
         d ... ' )\' ', ti 'U. S. t\ltt rnt•y will tdvisc the Court of the fulltMturc, extent, and vulue of the
   .ssistancl' prcwidcd 1y l - ~ndan t. In such an ev~nt, th U.S. Allorney reserves the right to
  l'C\.""('mmen I a I urtkul tr s 'nkn ·e or sentencing range, or to make no recommendation at
  D ... fendanfs , ntc.ncin.g, subject to the 1 -quit ments ofPnragmph 2 above. In no case will the U.S.
                      ommend .tion exc~d that sd forth in Paragraph 4 of the Plea Agreement between


          \ny s 1t 'ncing recomm nd'ttion the U.S. Attorney muy make based upon Defendant's
 subsr nti al ·sistan e is not binding upon t11e Court. Rather, the sentence to be imposed is within
 the Court's sok discretion. Should the Court decline to follow the U.S. Attorney's sentencing
      mm 1d, tion (if ;my), the U.S. ttorney rcserve..c; the right to defend the Court's sentence in
 c 1) direct p e,al or f1.1ture ch llcnge (collateral or otherwise).

                  L Her lmtmmitv

         In retum for Defend · nt' s fi.Jll and truthfi1J cooperation, the U.S. Attorney agrees not to usc
  ny infonn tion provided by Defendant pursuant to tlus Cooperation Agreement or pursuant to the
 proffer letter dated April 22. 201 9 (or any information directly or indirectly derived therefrom)
 against Defendant in any criminal case except in a prosecution: (1) for pe1jury or obstruction of
justice, or for making a false statement after the date of this Cooperation Agreement or the Plea
A greement; or (2) for an act of physical violence against the person of another, or conspiracy to
commit any such act of .,.;olence. The U.S. Attorney reserves the right to respond fully and
accurately to all requests for infonnation by the Court and U.S. Probation Office in tlus case. All
such disclosures. hov·:ever, shall be made subject to the constraints identified in USSG § lBI.S(a)
and its commentary on the use of this information by the Comt and U.S. Probation Office.
Regardless of the provisions ofUSSG § 1I31.8(b)(5) and its commentary, tl1e U.S. Attorney agrees
to take the position at sentencing that information provided by Defendant pursuant to tlus
Cooperation Agreement and the Plea Agreement should not be used as a basis for the Court to
refuse to depart downward.

        5.      Breach of Cooperation AgTeement

         Ifthe U.S. Attorney determines that Defend am has breached tl1is Cooperation Agreement
 by making any false, incomplete or misleading statement, or by providing any false, incomplete
or misleading information to any law enforcement personnel, grand jury or court, the U.S. Attorney
may terminate this Cooperation Agreement and/or the Plea Agreement as set forth in Paragraph 8
of the Plea Agreement; may pursue any and all of the remedies for breach set fmth in Pmagraph 8
of the Plea Agreement; and may prosecute Defendant for any and all offenses U1at could be charged
against Defendant in the District of Massachu ell including, but not limited to , false statements
and perjury.
         Case 1:19-cr-10081-IT Document 182-2 Filed 06/03/19 Page 4 of 5




         6.    Complete Cooperation Agreement

       This letter contains the complete supplemental agreement between the parlies relating to
Defendant's cooperation in this matter. No other promises, representations or agreements have
been made other than those set fmth in this Cooperation Agreement, the proffer Jetter dated April
22, 2019, which is superseded by this Cooperation Agreement as to any statements made after the
date of this Cooperation Agreement, and the Plea Agreement. This Cooperation Agreement can
be modified or supplemented only in a written document signed by the parties or on the record in
COlli.


       If this letter accurately reflects the cooperation agreement between the U.S. Attorney and
Defendant, please have Defendant sign the Acknowledgment of Agreement below. Please also
sign below as Witness. Retum the original of this letter to Assistant U.S. Attomcy Eric S. Rosen.

                                            Sincerely,

                                            ANDREW E. LELLING
                                            United States Attorney


                                     By:        /UG~
                                            ~EBIIDN E. FRANK
                                            thl-C'f, Securities and Financial Fraud Unit
                                            JORDI DE LLANO




                                            ERIC S. ROSEN
                                            TIJSTIN D. O'CONNELL
                                            LESLIE A. WRIGHT
                                            KIUSTEN A. KEARNEY
                                            Assistant U.S. Attorneys




                                               4
      Case 1:19-cr-10081-IT Document 182-2 Filed 06/03/19 Page 5 of 5




                  ACKNOWLEDGMENT OF COOPERATION AGREEMENT

         l have read this Cooperation Agreement in its entirety and discussed it with my attorney. I
hereby acknowledge that it fully sets fmth my .cooperation agreement with the United States
Attorney's Office for the District of Massachusetts. I further state that no additional promises or
representations have been made to me by any official of the United States in connection with this
matter other than those set f01th in the Plea Agreement dated May 15, 2019 and the proffer letter
dated April22, 2019. I understand the crime to which l have agreed to plead guilty, the maximum
penalties for that offense, and the Sentencing Guideline penalties potentially applicable to it. I am
satisfied with the legal representation provided to me by my attorney. We have had sufficient time
to meet and discuss my case. We have discussed the charge against me, possible defenses I might
have, the tCims of this Cooperation Agreement (and the May 1 , 2019 Plea Agreement), and
whether I should go to trial. I am entering into this Cooper 'm . grecment freely , voluntarily,
and knowingly.




                                                      Defendant

                                                      Date:Jrd;21@          0 {~
       I ce1tify that Ali Khosroshahin has read this Cooperation Agreement, and that we have
discussed both its meaning and its relationship to the Pie· greement dated May 15, 2019. I
believe he understands the Cooperation Agreement and            nter'  int the Cooperation
Agreement freely, voluntarily, and knowingly.




                                                 5
